DETAILED ACTION
1.	Claims 1-11 and 13-20 have been presented for examination. 
	Claim 12 has been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, taken in combination with the amendments made, are persuasive regarding the 35 USC 103 rejections.  New grounds of rejection incorporating the Awad reference are presented below, with the C reference being relied upon in a different interpretation in conjunction with the prior cited Yuzon reference and the newly cited Awad reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	Claim(s) 1-2, 10-11, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakravarthy, Y. K., Kumar, A. S., Susmitha, K., Tarun, D., & Srinath, A. “CONTROL STRATEGY OF PROSTHETIC LEG USING SMART DEVICE”, hereafter C in view of Yuzon et al. U.S. Patent Publication No. 2009/0134218 and Awad, M. I., Abouhossein, A., Dehghani-Sanij, A. A., Richardson, R., Moser, D., Zahedi, S., & Bradley, D. (2016). Towards a smart semi-active prosthetic leg: preliminary assessment and testing. IFAC-PapersOnLine, 49(21), 170-176., hereafter Awad.

Regarding Claim 1:
C teaches:
A method for designing and generating a smart object, the method comprising: receiving a first input indicating a smart object behavior of a smart object (see p.87, Fig-6: Experimental Setup for 
C does not teach in particular, but Yuzon teaches:
a smart object that includes a smart device embedded in a three-dimensional (3D) object; (Yuzon. Paragraph 36, “A smart chip may include a semiconductor device that is capable of performing most, if not all, of the functions of a smart card, but may be embedded in another device.” Paragraph 37, “various multifunction removable covers for a portable payment device configured to couple portable payment device, constructed and operative in accordance with various embodiments of the present invention.  As shown in the figures, the portable payment device 1000 includes a solid support 1002.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the computer program generation of C for the embedded smart device in Yuzon as there are many situations where it is desirable to be able to program a system so that it aide in improving the life style of a person, and in the case of C of an amputee. (C. Abstract)
C in view of Yuzon further teaches towards, but is not explicitly clear regarding (citations in this section are to C unless otherwise noted):
wherein the smart object behavior is performed in response to an event that is detected by the smart device, (the speed control and torque activation of the prosthetic, illustrated on Fig. 5 on p.86, is done to control behavior at various speeds, see p.87, The torque control of the prosthetic leg at various speeds can be changed using the Smart device.  See also p.86, The range of ankle motion calculated using a potentiometer falls between -5 to 115 degrees. The setup initialization is done according to the range identified)
As noted above, while C in view of Yuzon teaches towards the above feature, it is not explicitly clear regarding its torque control functionality (the reference lacks detail regarding its torque control 
wherein the smart object behavior is performed in response to an event that is detected by the smart device, (p.5-6, These measurements will be used to detect the gait phases, events and estimate user intent and then switch between the controller states to provide right control assistant during ambulation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the specific smart prosthetic sensor-based control features programmed by Awad in the smart prosthetic of C as modified by the teachings of Yuzon, in order to provide highly versatile and energy efficient lower limb prostheses that can replicate the biological behaviour of the biological human leg (Awad, p.4 col 2).
C in view of Yuzon and Awad further teaches (citations in this section are to C unless otherwise noted):
wherein the event comprises at least one of a touch-based input, an image-based input, a magnet-based input, a motion-based input, an orientation-based input, a sound-based input, or a global positioning system (GPS)-based input; (p.86 Fig. 5 Speed Control and Activating Torque elements; p. 87, The torque control of the prosthetic leg at various speeds can be changed using the Smart device; examiner notes that the speed based torque control is a “motion-based” input, as speed of the prosthetic is equivalent to the prosthetic’s motion; additionally the range of ankle motion is an orientation and motion based input)
in response to the first input, generating computer instructions for programming at least one function of the smart device, wherein the computer instructions, when executed by the smart device, cause the smart object to implement the smart object behavior (p. 87, The Bluetooth antenna in our 
and transmitting, via the network, the computer instructions to the smart device. (p.87, The Bluetooth antenna in our module picks up the packets sent from the smart device.)

Regarding Claim 2: The reference discloses The method of claim 1, wherein the computer instructions cause the smart device to generate at least one of a text display, (C. Figure 6, controller) an image display, (C. Figure 6, controller) a screen-based light output, (C. Figure 6, controller) a sound output, and a haptic output. (C. Page 87, Section 5, “This limitation can be tried to be overcome, through the future work by means of replicating the motion of a sound leg of the same human onto the prosthetic leg by means of Haptics technology.”)

Regarding Claim 10: See rejection for claim 1.

Regarding Claim 11: The reference discloses The one or more non-transitory computer readable medium of claim 10, wherein the first input is generated and received via a visual programming interface. (C. Page 86, “Bluetooth module is interfaced with Aurdino Board, establishing the connection using a smart device. Command programming is done with respect to the values obtained from the potentiometer. The program is dumped onto the Aurdino board and the whole system is powered on using a battery of maximum 12 volts capacity.”)

Regarding Claim 13: The reference discloses The one or more non-transitory computer readable medium of claim 10, wherein the smart device detects the event via at least one of a camera, a magnetometer, a global positioning system, a microphone, a touchscreen, a Web interface, or an accelerometer. (Yuzon. Paragrah 73, “Graphical user interfaces can include a display, a touch screen, a voice recognition system, a speaker, and a video player.  Interfaces may be provided using a programmable magnetic stripe, RFID, bar code reader and display capability, radio (cellular, Wi-Fi, Bluetooth, ultra wideband, television) and/or electrical contacts.”)
	See motivation for claim 1.

Regarding Claim 14: The reference discloses The one or more non-transitory computer readable medium of claim 10, wherein the computer instructions cause the smart device to generate at least one of a text display, an image display, a screen-based light output, a sound output, and a haptic output. (C. Page 87, Section 5, “This limitation can be tried to be overcome, through the future work by means of replicating the motion of a sound leg of the same human onto the prosthetic leg by means of Haptics technology.”)

Regarding Claim 18: See rejection for claim 1.

Regarding Claim 19: The reference discloses The system of claim 18, wherein the smart device executes the computer instructions while disposed in the cavity. (Yuzon. Paragraph 21, “Accordingly, there is a need for multifunction removable covers configured to display unique user data associated with the portable payment 
devices.” Where the data is displayed on the cover from the embedded device while it is embedded)
See motivation for claim 1.

Regarding Claim 20: The reference discloses The system of claim 18, wherein the 3D object includes a physical feature that enables the smart device to implement the smart object behavior. (C. Page 87, Section 5, “This limitation can be tried to be overcome, through the future work by means of replicating the motion of a sound leg of the same human onto the prosthetic leg by means of Haptics technology.”)

5.	Claim(s) 3-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over C in view of Yuzon and Awad further in view of Amadeo et al. U.S. Patent Publication No. 2002/0099473.

Regarding Claim 3: C and Yuzon recites The method of claim 1, further comprising: and separating (Yuzon. Paragraph 10, “FIG. 1C is a back view of the cover and illustrates the respective placement of joining pins/pinhole features used in the coupling of the cover to the payment device.”)
	See motivation for claim 1.
C and Yuzon do not explicitly recite receiving a 3D model of the 3D object; defining a cavity within the 3D model that accommodates the smart device.
	However Amadeo recites receiving a 3D model of the 3D object; (Amadeo. Paragraph 32, “The CAD drawing may be two-dimensional (2-D) and describe the locations and dimensions of features on the card surface, or three-dimensional (3-D), further describing the thickness of the card and the depth of the features.”)  defining a cavity within the 3D model that accommodates the smart device; (Paragraph 22, “The hole punching workcell is used to punch holes or cavities into the sheets 300.  The holes accommodate the volume of the IC module 304 that is inserted into the cavity at a later stage of the assembly process.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the computer program generation of C as modified by Awad for the smart device in Yuzon as well as the CAD design of smart device as per Amadeo in order “to enable rapid set up for a new production design and rapid prototyping of a smart card designs.” (Amadeo. Paragraph 8)

Regarding Claim 4: The reference discloses The method of claim 3, further comprising: adding an alignment pin to the first half; adding an alignment hole to the second half, wherein the alignment hole aligns with the alignment pin when the first half and the second half are joined. (Yuzon. Paragraph 10, “FIG. 1C is a back view of the cover and illustrates the respective placement of joining pins/pinhole features used in the coupling of the cover to the payment device.”)
	See motivation statement for claim 3.

Regarding Claim 5: The reference discloses The method of claim 3, prior to defining the cavity, receiving a second input indicating what smart device is to be embedded in the 3D object. (Yuzon. Paragraph 59, “In some aspects, a processor is provided in the cover device that is configured to display unique user associated data on the display panel and, in some embodiments, to control the magnetic encoder on the portable payment device to provide magnetic stripe information for the predetermined credit card, in response to user selection of the predetermined credit card via the user input device (1006 A-C).”)
See motivation statement for claim 3.

Regarding Claim 6: The reference discloses The method of claim 3, prior to defining the cavity, receiving a second input indicating a location within the 3D object for the smart device. (Amadeo. Paragraph 9, “A robotic system uses the information in the CAD drawing file, e.g., Cartesian coordinates representative of desired feature dimensions and locations on the card, to control robotic systems to produce the desired feature in a smart card assembly.  The desired features may include the position of the integrated circuit (IC) module, a wire wound antenna pattern, and the position of bonds between the wire antenna and the IC module.”)
See motivation statement for claim 3.

Regarding Claim 7: The reference discloses The method of claim 3, wherein the cavity is configured to leave at least a portion of one surface of the smart device exposed when the smart device is embedded in the 3D object. (Yuzon. Paragraph 31, “The magnetic stripe of the payment device is exposed in the exemplary coupled configuration to allow for traditional "contact" transaction.”)
See motivation statement for claim 3.

Regarding Claim 8: C and Yuzon discloses The method of claim 1, further comprising (Yuzon. Paragraph 31, “The magnetic stripe of the payment device is exposed in the exemplary coupled configuration to allow for traditional "contact" transaction.”)
	See motivation for claim 1.
C and Yuzon do not explicitly disclose modifying the 3D model.	
However Amadeo recites modifying the 3D model (Amadeo. Paragraph 32, “The CAD drawing may be two-dimensional (2-D) and describe the locations and dimensions of features on the card surface, or three-dimensional (3-D), further describing the thickness of the card and the depth of the features.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the computer program generation of C as modified by Awad for the smart device in Yuzon as well as the CAD design of smart device as per Amadeo in order “to enable rapid set up for a new production design and rapid prototyping of a smart card designs.” (Amadeo. Paragraph 8)

Regarding Claim 9: C and Yuzon discloses The method of claim 1, further comprising  (Yuzon. Paragraph 36, “A smart chip may include a semiconductor device that is capable of performing most, if not all, of the functions of a smart card, but may be embedded in another device.” Paragraph 37, “various multifunction removable covers for a portable payment device configured to couple portable payment device, constructed and operative in accordance with various embodiments of the present invention.  As shown in the figures, the portable payment device 1000 includes a solid support 1002.”)
	See motivation for claim 1.
C and Yuzon do not explicitly disclose modifying the 3D model.	
However Amadeo recites modifying the 3D model (Amadeo. Paragraph 32, “The CAD drawing may be two-dimensional (2-D) and describe the locations and dimensions of features on the card surface, or three-dimensional (3-D), further describing the thickness of the card and the depth of the features.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the computer program generation of C as modified by Awad for the smart device in Yuzon as well as the CAD design of smart device as per Amadeo in order “to enable rapid set up for a new production design and rapid prototyping of a smart card designs.” (Amadeo. Paragraph 8)

Regarding Claim 15: See rejection for claim 3. 

Regarding Claim 16: The reference discloses The one or more non-transitory computer readable medium of claim 15, further comprising: adding an alignment pin to the first half; adding an alignment hole to the second half, wherein the alignment hole aligns with the alignment pin when the first half and the second half are joined. (Yuzon. Paragraph 10, “FIG. 1C is a back view of the cover and illustrates the respective placement of joining pins/pinhole features used in the coupling of the cover to the payment device.”)
	See motivation statement for claim 3.

Regarding Claim 17: The reference discloses The one or more non-transitory computer readable medium of claim 15, prior to defining the cavity, receiving a second input indicating what smart device is to be embedded in the 3D object. (Yuzon. Paragraph 59, “In some aspects, a processor is provided in the cover device that is configured to display unique user associated data on the display panel and, in some embodiments, to control the magnetic encoder on the portable payment device to provide magnetic stripe information for the predetermined credit card, in response to user selection of the predetermined credit card via the user input device (1006 A-C).”)
See motivation statement for claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/Primary Examiner, Art Unit 2147